


















No. 11093


MASTER AGREEMENT TO LEASE EQUIPMENT


THIS MASTER AGREEMENT TO LEASE EQUIPMENT (this “Agreement”) is entered into as
of March 10, 2014, by and between CISCO SYSTEMS CAPITAL CORPORATION (“Lessor”),
having its principal place of business at 170 West Tasman Drive, Mailstop
SJC-13, 3rd Floor, San Jose, California 95134 and KCG AMERICAS, LLC, a Delaware
limited liability company (“Lessee”), having its principal place of business at
545 Washington Blvd., Jersey City, NJ 07310.


I.
THE LEASE



1.1    Lease of Equipment. In accordance with the terms and conditions of this
Agreement, Lessor shall lease to Lessee, and Lessee shall lease from Lessor, the
personal property described in the lease schedule(s) (each, a “Schedule”) to be
entered into from time to time into which this Agreement is incorporated (each
Schedule, together with this Agreement, a “Lease”), together with all
substitutions, replacements, repairs, parts and attachments, improvements and
accessions thereto (the “Equipment”). Capitalized terms not otherwise defined in
this Agreement have the meanings specified in the applicable Schedule. Each
Lease shall constitute a separate, distinct, and independent lease and
contractual obligation of Lessee. Except as expressly set forth in any Lease,
Lessor shall at all times retain the full legal title to the Equipment, it being
expressly agreed by both parties that each Lease is an agreement of lease only.


1.2    Equipment Procurement. Lessee has selected or will select Equipment to be
procured from Cisco Systems, Inc. or another manufacturer, reseller or vendor
acceptable to Lessor (together, “Vendor”). Lessee will notify Lessor in writing
of its procurement or intent to procure such Equipment and its request to enter
into a Lease in respect of such Equipment. Upon Lessor’s acceptance of the
Equipment for purposes of any Lease, Lessee shall be deemed to have assigned to
Lessor all Lessee’s right, title and interest in and to the Equipment and any
purchase order or contract relating thereto; provided that Lessor shall have no
obligation under such purchase order or contract other than the obligation to
pay the Vendor the purchase price of such Equipment. Lessee shall execute and
return to Lessor (i) each Schedule prepared by Lessor relating to any Equipment
within five days of Lessee’s receipt of same, and (ii) each Certificate of
Acceptance within five days of receipt and acceptance of the applicable
Equipment. If for whatever reason the lease transaction in respect of any
Equipment is not consummated, Lessee shall be solely liable to pay Vendor in
accordance with the applicable purchase order or contract and shall indemnify
and hold Lessor harmless from any liability or payment incurred or made in
connection therewith. In such event, upon Lessor’s receipt of satisfactory
evidence of such payment by Lessee, Lessor shall assign to Lessee, without
warranty, its right, title and interest in and to the Equipment and any purchase
order or contract relating thereto.


1.3    Term of Lease. The Original Term of each Lease shall begin on the
Commencement Date as specified in the applicable Schedule and, subject to
Sections 3.5 and 4.2, shall terminate on the date specified in the applicable
Schedule, provided the Commencement Date shall in no event be earlier than the
date the applicable Equipment has been accepted by Lessee. If so provided in the
applicable Schedule, the Original Term for any Lease may be succeeded by one or
more Extended Terms. Subject to Sections 3.5 and 4.2 and any express provisions
of the Schedule, no Lease may be terminated by Lessor or Lessee, for any reason
whatsoever, prior to the end of the Original Term or any pending Extended Term.


1.4    Rental Payments. Lessee shall pay Lessor Rent for the Equipment in the
amounts and at the times specified in the applicable Schedule. All Rent and
other amounts payable by Lessee to Lessor hereunder shall be paid to Lessor at
the address specified above, or at such other place as Lessor may designate in
writing to Lessee from time to time.




--------------------------------------------------------------------------------




1.5    Return of Equipment. Upon expiration of the Lease Term, Lessee shall
return the Equipment to Lessor. Lessee shall ensure such returned Equipment is
shipped to be received by Lessor: (a) no later than fifteen
(15) days after expiration of the Lease Term, and (b) in the condition and at
the location provided in Section 3.3.


II.
DISCLAIMERS AND WARRANTIES; INTELLECTUAL PROPERTY



2.1    Disclaimers; Warranties. Lessee represents and acknowledges that the
Equipment is of a size, design, capacity and manufacture selected by it, and
that it is satisfied that the Equipment is suitable for its purposes. LESSEE
LEASES THE EQUIPMENT AS IS, AND, NOT BEING THE MANUFACTURER OF THE EQUIPMENT,
THE MANUFACTURER’S AGENT OR THE SELLER’S AGENT, LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, DESIGN OR CONDITION OF THE EQUIPMENT. LESSOR SHALL NOT BE
RESPONSIBLE FOR ANY LOSS OR DAMAGE RESULTING FROM THE INSTALLATION, OPERATION OR
OTHER USE, OR DEINSTALLATION OF THE EQUIPMENT, INCLUDING ANY DIRECT, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSS.
Lessee shall look solely to the manufacturer or the supplier of the Equipment
for correction of any problems that
may arise with respect thereto, and all transferable manufacturer and supplier
warranty rights are, to the extent such rights have been transferred to Lessor,
hereby assigned without representation or warranty by Lessor to Lessee for the
Lease Term, which warranties Lessee is authorized to enforce at any time during
the term of a Lease. Any such enforcement shall be at Lessee’s sole cost and
expense.


2.2    Intellectual Property. Lessee acknowledges that neither this Agreement
nor any Lease conveys any explicit or implicit license for the use of software
or other intellectual property of Cisco Systems, Inc. or its affiliates relating
to the Equipment and that such license rights, to the extent they exist, are
contained in separate documentation entered into between Lessee and Cisco
Systems, Inc. or other persons. LESSOR MAKES NO WARRANTIES OR REPRESENTATIONS
WHATSOEVER WITH RESPECT TO THE INTELLECTUAL PROPERTY RIGHTS, INCLUDING ANY
PATENT, COPYRIGHT AND TRADEMARK RIGHTS, OF ANY THIRD PARTY WITH RESPECT TO THE
EQUIPMENT, WHETHER RELATING TO
INFRINGEMENT OR OTHERWISE. Lessor shall, when reasonably requested in writing by
Lessee, provided an
indemnity satisfactory to Lessor is delivered by Lessee, and at Lessee’s cost
and expense, enforce rights of indemnification, if any, for patent or other
intellectual property infringement obtained from the manufacturer under any
agreement for purchase of the Equipment. If notified promptly in writing of any
action brought against Lessee based on a claim that the Equipment infringes a
patent right, Lessor shall promptly notify the manufacturer thereof for purposes
of exercising, for the benefit of Lessee, Lessor’s rights with respect to such
claim under any such agreement.


III.
LESSEE OBLIGATIONS



3.1    Net Lease; Payments Unconditional. EACH LEASE IS A NET LEASE, AND ALL
COSTS, EXPENSES AND LIABILITIES RELATING TO THE EQUIPMENT, INCLUDING IN RESPECT
OF TAXES, INSURANCE AND MAINTENANCE, SHALL BE BORNE SOLELY BY LESSEE. LESSEE’S
OBLIGATION TO PAY ALL RENT AND OTHER SUMS THEREUNDER, AND THE RIGHTS OF LESSOR
IN AND TO SUCH PAYMENTS, SHALL BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE
SUBJECT TO ANY ABATEMENT, REDUCTION, SETOFF, DEFENSE, COUNTERCLAIM,
INTERRUPTION, DEFERMENT OR RECOUPMENT, FOR ANY REASON WHATSOEVER.


3.2    Use of Equipment. Lessee shall use the Equipment solely in the conduct of
its business, in a manner and for the use contemplated by the manufacturer
thereof, and in compliance with all laws, rules and regulations of every
governmental authority having jurisdiction over the Equipment or Lessee and with
the provisions of all policies of insurance carried by Lessee pursuant to
Section 3.6.


3.3    Delivery; Installation; Return; Maintenance and Repair; Inspection.
Lessee shall be solely responsible, at its own expense, for (a) the delivery of
the Equipment to Lessee, (b) the packing, rigging and delivery of the Equipment
back to Lessor, upon expiration or termination of the Lease Term, in good
repair, condition and working order, ordinary wear and tear excepted, at the
location(s) within the continental United States specified by






--------------------------------------------------------------------------------




Lessor, and (c) the installation, de-installation, maintenance and repair of the
Equipment. During the Lease Term, Lessee shall ensure that the Equipment is
covered by a maintenance agreement, to the extent available, with the
manufacturer of the Equipment or other party reasonably acceptable to Lessor.
Lessee shall, at its expense, keep the Equipment in good repair, condition and
working order, ordinary wear and tear excepted, and at the expiration or
termination of the Lease Term with respect to any of the Equipment, have such
Equipment inspected and certified acceptable for maintenance service by the
manufacturer, if and to the extent such certification is available for the
particular item of Equipment. If any of the Equipment, upon its return to
Lessor, is not in good repair, condition and working order, ordinary wear and
tear excepted, and so inspected and certified, if applicable, Lessee shall be
obligated to pay Lessor for the out-of-pocket expenses Lessor incurs in bringing
such Equipment up to such status, but not in excess of the Casualty Value for
such Equipment, promptly after its receipt of an invoice for such expenses.
Lessor shall be entitled to inspect the Equipment at reasonable times.


3.4    Taxes. Lessee shall pay, and hereby indemnifies Lessor on a net,
after-tax basis, against, and shall hold it harmless from, all license fees,
assessments, and sales, use, property, excise and other taxes and charges, other
than those measured by Lessor’s net income, now and hereafter imposed by any
governmental body or agency upon or with respect to any of the Equipment, or the
possession, ownership, use or operation thereof, or any Lease, or the
consummation of the transactions contemplated by any Lease. Notwithstanding the
foregoing, to the extent required of it by applicable law and in reliance upon
Lessee’s disclosure of the location of such Equipment, Lessor shall file
personal property tax returns, and shall pay personal property taxes payable
with respect to the Equipment. Lessee shall pay to Lessor the amount of all such
personal property taxes within 15 days of its receipt of an invoice for such
taxes. For any Lease that is specified as an FMV Lease in the applicable
Schedule, Lessee acknowledges that it is the intent of Lessor, and a material
inducement to Lessor to enter into such Lease, to obtain all state and Federal
income tax benefits of ownership with respect to the Equipment under such Lease,
including entitlement to annual accelerated cost recovery deductions.


3.5    Loss of Equipment. Lessee assumes the risk that, and shall promptly
notify Lessor in writing if, any item of Equipment becomes lost, stolen,
damaged, destroyed or otherwise unfit or unavailable for use from any cause
whatsoever (an “Event of Loss”) after it has been delivered to a common carrier
for shipment to Lessee. Unless the item is damaged and is reparable within a
reasonable period of time in the judgment of Lessor (in which event Lessee shall
promptly cause such item to be repaired and restored to the condition and value
it had prior to such Event of Loss, at its own cost and expense), Lessee shall
pay to Lessor on the Rent payment date following Lessor’s receipt of such notice
(or, if none, 30 days after such Event of Loss), an amount equal to the Rent
payment or payments due and payable with respect to such Equipment on or prior
to such date, plus a sum equal to the Casualty Value of such Equipment as of
such date. Upon making such payment, the Rent for such Equipment shall cease to
accrue, the term of the Lease as to such Equipment shall terminate and (except
in the case of loss, unrecovered theft or complete destruction) Lessor shall be
entitled to recover possession of such Equipment in accordance with the
provisions of Section 3.3 above. If Lessor has received the foregoing amount,
Lessee shall be entitled to the proceeds of any recovery in respect of such
Equipment from insurance or otherwise, provided that if the Equipment is subject
to an FMV Lease, Lessee shall be entitled to receive such proceeds only up to
the Casualty Value therefor, any excess amount to be paid to Lessor.


3.6    Insurance. Lessee shall obtain and maintain for the Lease Term at its own
expense, property damage and liability insurance and insurance against loss or
damage to the Equipment as a result of fire, explosion, theft, vandalism and
such other risks of loss as are normally maintained on equipment of the type
leased hereunder by companies carrying on the business in which Lessee is
engaged, in such amounts, in such form and with such insurers as shall be
satisfactory to Lessor. Each insurance policy shall name Lessee as insured and
Lessor and its assignees as additional insured and loss payees thereof as their
interest may appear, and shall provide that it may not be cancelled or altered
without at least 30 days’ prior written notice thereof being given to Lessor (or
10 days’, in the event of non-payment of premium).


3.7    Indemnity. Except with respect to the gross negligence or willful
misconduct of Lessor, Lessee hereby indemnifies, protects, defends and holds
harmless Lessor from and against any and all claims, liabilities (including
negligence, tort and strict liability), demands, actions, suits, and
proceedings, losses, costs, expenses and damages, including reasonable
attorneys’ fees and costs (collectively, “Claims”), arising out of, connected
with, or resulting from any Lease or any of the Equipment, or any ancillary or
related software or other intangibles, whether arising before, during or after
the Lease Term (but not Claims relating to events occurring after Lessee has
returned






--------------------------------------------------------------------------------




the Equipment to Lessor in accordance with Section 3.3), including Claims
relating to the manufacture, selection, purchase, delivery, possession,
condition, use, operation, return or other disposition of the Equipment. Each of
the parties shall give the other prompt written notice of any Claim of which it
becomes aware.


3.8    Prohibitions Related to Lease and Equipment. Without the prior written
consent of Lessor, which consent as it pertains to clauses (b), (d), and (f)
below shall not be unreasonably withheld, Lessee shall not:
(a)assign, transfer, or otherwise dispose of any Equipment, the Lease or any
rights or obligations thereunder;
(b)sublease any of the Equipment or permit the Equipment to be controlled by any
other person; (c) create or incur, or permit to exist, any security interest,
lien or encumbrance with respect to any of the Equipment; (d) cause or permit
any of the Equipment to be moved outside the United States; or (e) with respect
to Lessee or any guarantor of any Lease, enter into an agreement for the
acquisition of beneficial ownership, directly or indirectly, by any person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of shares or other ownership interests representing more than 35% of the
aggregate voting power represented by the issued and outstanding voting stock
of, or other evidence of an ownership interest in, Lessee or such guarantor,
provided that, with regard to clauses (a) and (b) above, Lessee may, upon thirty
(30) days prior written notice to Lessor, and provided the applicable
documentation in a form reasonably satisfactory to Lessor is executed by all
affected parties, sublease or transfer possession of the Equipment and assign a
Lease and its rights and obligations under the same to an Affiliate, defined as
any entity which controls, is controlled by or is under common control with
Lessee. Lessee agrees that no such sublease, transfer, or assignment to an
Affiliate shall relieve Lessee of any obligation under such Lease. Lessee may,
at Lessee’s sole risk and expense, relocate the Equipment within the continental
United States, provided Lessee provides written notice to Lessor of such
relocation no later than thirty (30) days after the Equipment is removed from
the location specified in the applicable Schedule


3.9    Identification. Lessee shall place and maintain permanent markings
provided by Lessor on the Equipment evidencing ownership, security and other
interests therein, as specified from time to time by Lessor.


3.10    Alterations and Modifications. Lessee shall not make any additions,
permanent attachments, alterations or improvements to the Equipment without the
prior written consent of Lessor, not to be unreasonably withheld. Any addition,
permanent attachment, alteration or improvement to any item of Equipment shall
belong to and become the property of Lessor unless it can be and is removed
prior to the return of such item of Equipment by Lessee without damage to the
Equipment. Lessee shall be responsible for all costs relating to such removal
and shall restore such item of Equipment to the condition and value otherwise
required hereunder.


3.11    Personal Property. Lessee acknowledges and represents that the Equipment
shall be and remain personal property, notwithstanding the manner by which it
may be attached or affixed to realty, and Lessee shall do all acts and enter
into all agreements necessary to ensure that the Equipment remains personal
property. If requested by Lessor with respect to any item of Equipment, Lessee
shall obtain and deliver to Lessor equipment access agreements, satisfactory to
Lessor, from all persons claiming any interest in the real property on which
such item of Equipment is installed or located.


3.12    Financial Statements. Lessee shall promptly furnish to Lessor such
financial or other statements regarding the condition and operations of Lessee
and any guarantor of any Lease, and information regarding the Equipment, as
Lessor may from time to time reasonably request.


3.13    Lessee Representations. Lessee hereby represents that, with respect to
this Agreement, and each Schedule, certificate evidencing acceptance of
equipment, assignment of purchase order, insurance letter, proposal letter, UCC
financing statement, or other document now or hereafter executed by Lessee in
connection with any Lease (collectively, “Lease Documents”): (a) the execution,
delivery and performance thereof by Lessee or its attorney-in-fact have been
duly authorized by all necessary corporate, partnership or company action; (b)
the person executing such documents is duly authorized to do so; and (c) such
documents constitute legal, valid and binding obligations of Lessee, enforceable
in accordance with their terms.


IV.
DEFAULT AND REMEDIES



4.1    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” hereunder and under each Lease: (a) Lessee
fails to pay any Rent or other amount due under any Lease within five






--------------------------------------------------------------------------------




days after it becomes due and payable; (b) any representation or warranty of
Lessee made in any Lease Document proves to have been false or misleading in any
material respect as of the date when it was made; (c) Lessee fails to maintain
insurance as required herein or breaches any of clauses (a), (b) or (e) of
Section 3.8; (d) Lessee fails to perform any other covenant, condition or
agreement made by it under any Lease, and such failure continues for 20 days
after Lessor gives Lessee written notice of the same; (e) bankruptcy,
receivership, insolvency, reorganization, dissolution, liquidation or other
similar proceedings are instituted by or against Lessee, or all or any material
part of Lessee’s property, under the Federal Bankruptcy Code or other law of the
United States or of any other competent jurisdiction, and, if such proceeding is
brought against such person, it consents thereto or fails to cause the same to
be discharged within 45 days after it is filed; (f) Lessee materially defaults
under any agreement with respect to the purchase or installation of any of the
Equipment; or (g) there occurs a material adverse change in the business,
operations or financial condition of Lessee or any guarantor of any Lease to
perform or observe its respective obligations under or in respect of any Lease
or an Lease Document (material adverse change in the financial condition further
defined by the Moody’s Investor Service credit rating of Guarantor falling below
B3).


4.2    Remedies. If an Event of Default exists, and remains uncured ten (10)
days after written notice from Lessor, Lessor may exercise any one or more of
the following remedies, in addition to those arising under applicable law: (a)
proceed, by appropriate court action, to enforce performance by Lessee of the
applicable covenants of any or all of the Leases; (b) terminate any or all
Leases by notice to Lessee and take possession of any or all of the Equipment
and, for such purpose, enter upon any premises where the Equipment is located
with or without notice or process of law and free from all claims by Lessee or
any other person, or require Lessee to assemble the Equipment and deliver it to
Lessor in accordance with Section 3.3; (c) recover any and all direct,
incidental and consequential damages, including all accrued and unpaid Rent and
other amounts owing under any Lease, and (i) for any Lease that is an FMV Lease,
the Equipment for which has not been returned to Lessor in the condition
required hereunder, an amount equal to the Casualty Value thereof; or (ii) for
any Lease that is an FMV Lease, the Equipment for which has been so returned to
Lessor, such amounts as are provided for the lessee breach of a personal
property lease under the Uniform Commercial Code of the jurisdiction specified
in Section 5.11 (the “Code”), using the Discount Rate to calculate present
values for such purpose; or (iii) for any Lease that is not an FMV Lease, an
amount equal to the present value, discounted at the Discount Rate, of the sum
of all Rent and other payments remaining to be paid under such Lease through the
Lease Term plus the applicable purchase option amount specified in Paragraph 7
of the Schedule; and (d) sell or re-lease any or all of the Equipment, through
public or private sale or lease transactions, and apply the proceeds thereof to
Lessee’s obligations under such Leases or otherwise seek recovery in accordance
with applicable provisions of the Code. Lessee shall remain liable for any
resulting deficiency and Lessor may retain any surplus it may realize in
connection with an FMV Lease. The “Discount Rate” shall be the rate for U.S.
Treasury obligations having a constant maturity of three months, as specified in
the Federal Reserve Statistical Release H.15 (or replacement publication) issued
most recently prior to the date of termination of the Lease. Lessee shall pay
all costs and expenses (including reasonable attorneys’ fees) incurred by Lessor
in retaking possession of, and removing, storing, repairing, refurbishing and
selling or leasing such Equipment and enforcing any obligations of Lessee
pursuant to any Lease.


V.
MISCELLANEOUS



5.1    Performance of Lessee’s Obligations. Upon Lessee’s failure to pay any
amount or perform any obligation under any Lease when due, Lessor shall have the
right, but shall not be obligated, to pay such sum or perform such obligation,
whereupon such sum or cost of such performance shall immediately become due and
payable thereunder, with interest thereon at the Default Rate from the date such
payment or performance was made.


5.2    Right to Use. So long as no Event of Default exists, neither Lessor nor
its assignee shall interfere with Lessee’s right to use the Equipment under any
Lease.


5.3    Assignment by Lessor. Lessor may assign or transfer any or all of
Lessor’s interest in this Agreement, any Lease, any Equipment or Rents, without
notice to Lessee. Any assignee of Lessor shall have all of the rights, but none
of the obligations (unless otherwise provided in the applicable assignment), of
a “Lessor” under this Agreement and the applicable Lease, and Lessee agrees that
it will not assert against any assignee any defense, counterclaim or offset that
Lessee may have against Lessor or any preceding assignee, and that upon notice
of such assignment or transfer, it will pay all Rent and other sums due under
this Agreement and the applicable Lease to such assignee or transferee. Lessee
acknowledges that any assignment or transfer by Lessor shall not materially






--------------------------------------------------------------------------------




change Lessee’s duties or obligations under this Agreement or any Lease, nor
materially increase the burdens or risks imposed on Lessee.


5.4    Further Assurances. Upon the request of Lessor from time to time, Lessee
shall execute and deliver such further documents and do such further acts as
Lessor may reasonably request in order fully to effect the purposes of this
Agreement or any Lease. Lessee hereby appoints Lessor its attorney in fact,
coupled with an interest, authorized, without any obligation to do so, (a) to
sign on Lessee’s behalf and file, record and register financing statements, and
amendments and continuations thereof, and any other documents relating to liens,
security interests or property rights of Lessor, Lessee or any third person with
respect to any Equipment and ancillary property, in accordance with any Uniform
Commercial Code or other code or statute, and (b) to enforce, in its own name or
in the name of Lessee, claims relating to any Equipment against insurers,
manufacturers or other persons, and to make, adjust, settle, compromise and
receive payments as to such claims.


5.5    Rights and Remedies. Each right and remedy granted to Lessor under any
Lease shall be cumulative and in addition to any other right or remedy existing
in equity, at law, by virtue of statute or otherwise, and may be exercised by
Lessor from time to time concurrently or independently and as often and in such
order as Lessor may elect. Any failure or delay on the part of Lessor in
exercising any such right or remedy shall not operate as a waiver thereof.


5.6    Notices. Any notice, request, demand, consent, approval or other
communication provided for or permitted in relation to any Lease shall be in
writing and shall be conclusively deemed to have been received by a party hereto
on the day it is delivered to such party at its address, or received by the
party at such facsimile number, as is set forth in such Lease (or at such other
addresses or fax numbers such party shall specify to the other party in
writing), or if sent by registered or certified mail, return receipt requested,
on the fifth day after the day on which it is mailed, postage prepaid, addressed
to such party.


5.7    Section Headings; Interpretation. Section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of any Lease Document. In interpreting the provisions of any
Lease Document, (a) the term “including” is not limiting; (b) references to
“person” include individuals, corporations and other legal persons and entities;
(c) the singular of defined terms includes the plural and vice-versa; and (d)
section and paragraph references are to the document in which such reference
appears, unless the context otherwise requires.


5.8    Entire Lease. This Agreement, together with the other Lease Documents,
constitute the entire agreement between Lessor and Lessee with respect to the
lease of the Equipment. No waiver or amendment of, or any consent with respect
to, any provision of any Lease Document shall bind either party unless set forth
in a writing, specifying such waiver, consent, or amendment, signed by both
parties. TO THE EXTENT PERMITTED BY APPLICABLE LAW AND NOT OTHERWISE
SPECIFICALLY GRANTED TO LESSEE IN ANY LEASE DOCUMENT, LESSEE HEREBY WAIVES ANY
AND ALL RIGHTS OR REMEDIES CONFERRED UPON A LESSEE UNDER THE CODE OR ANY OTHER
APPLICABLE LAW OR STATUTE, WITH RESPECT TO A DEFAULT BY LESSOR UNDER THIS
AGREEMENT OR ANY
LEASE. Each FMV Lease is intended by the parties as a “finance lease” under the
Code.


5.9    Severability. Should any provision of any Lease Document be or become
invalid, illegal, or unenforceable under applicable law, the other provisions of
such Lease Document shall not be affected and shall remain in full force and
effect.


5.10    Attorneys’ Fees; Default Interest; Maximum Rates. Lessee shall reimburse
Lessor for all charges, costs, expenses and attorney’s fees incurred by Lessor
(a) in defending or protecting its interests in the Equipment, (b) in the
enforcement of this Agreement or any Lease, and (c) in any lawsuit or other
legal proceeding to which this Agreement or any Lease gives rise. Any nonpayment
of Rent or other amount payable under any Lease shall result in Lessee’s
obligation to promptly pay Lessor on such overdue payment, for the period of
time during which it is overdue (including during any grace period), interest at
a rate (“Default Rate”) equal to fourteen percent (14%) per annum. To the extent
that any payment of interest (including any amount deemed imputed interest for
purposes of applicable law) under any Lease Document would otherwise exceed
provisions of any law limiting the highest rate of interest that may be lawfully
contracted for, charged or received by Lessor, such payment






--------------------------------------------------------------------------------




amount shall be deemed reduced to such amount as is equal to or consistent with
the highest rate permitted by applicable law.


5.11    Governing Law and Jurisdiction. THIS AGREEMENT AND THE OTHER LEASE
DOCUMENTS SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF
CALIFORNIA. LESSOR AND LESSEE WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
LITIGATION ARISING FROM ANY LEASE DOCUMENT. LESSEE CONSENTS TO THE NON-
EXCLUSIVE JURISDICTION OF THE STATE COURTS OF CALIFORNIA, AND THE FEDERAL COURTS
SITTING IN THE STATE OF CALIFORNIA, FOR THE RESOLUTION OF ANY DISPUTES UNDER ANY
LEASE DOCUMENT.


5.12    Survival. All obligations of Lessee to make payments to Lessor under any
Lease or to indemnify Lessor, including pursuant to Section 3.4 or 3.7 above,
with respect to a Lease, and all rights of Lessor hereunder with respect to a
Lease, shall survive the termination of such Lease and the return of the
Equipment.


5.13    Security. To secure the payment and performance by Lessee of all
obligations under each Lease, Lessee hereby grants Lessor a security interest in
Lessee’s right, title and interest, now existing and hereafter arising, in and
to, (a) all Equipment subject to such Lease, (b) all insurance, warranty, rental
and other claims and rights to payment and chattel paper arising out of such
Equipment, and (c) all books, records and proceeds relating to the foregoing.


5.14    Counterparts; Chattel Paper. Each Lease Document may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument. The original of each Schedule shall constitute chattel paper for
purposes of the Code. If there exist multiple originals of a Schedule, the one
marked “Lessor’s Copy” or words of similar import, shall be the only chattel
paper.


5.15    Appendix. Any lease Appendix executed by Lessor and Lessee making
reference to this Agreement is a part of and incorporated into this Agreement by
this reference.


LESSEE, BY THE SIGNATURE BELOW OF ITS AUTHORIZED REPRESENTATIVE, ACKNOWLEDGES
THAT IT HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS
TERMS AND CONDITIONS. EACH PERSON SIGNING BELOW ON BEHALF OF LESSEE REPRESENTS
THAT HE OR SHE IS AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT ON BEHALF OF
LESSEE.




LESSOR:
 
LESSEE:
 
 
 
 
 
CISCO SYSTEMS CAPITAL CORPORATION
 
KCG AMERICAS., LLC
 
 
 
 
 
By:
/s/ CRAIG SCHAUMAN
 
By:
/s/ ROBERT MCQUEEN
 
(Authorized Signature)
 
 
(Authorized Signature)
 
Craig Schauman
 
 
Robert McQueen / Assistant General Counsel
 
(Name/Title)
 
 
(Name/Title)
 
 
 
 
 








